Name: Commission Regulation (EEC) No 2791/87 of 18 September 1987 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 1687/76 and repealing Regulation (EEC) No 2216/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 87 Official Journal of the European Communities No L 268/19 COMMISSION REGULATION (EEC) No 2791/87 of 18 September 1987 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regula ­ tion (EEC) No 1687/76 and repealing Regulation (EEC) No 2216/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodi ­ cally fixed in the beef and veal sector ; whereas, for the same reason, footnote (7) to Part 3 of Annex I to Commis ­ sion Regulation (EEC) No 1956/87 of 3 July 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application (8), as amended by Regula ­ tion (EEC) No 2789/87 (9), should be applied ; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (10), as amended by Regulation (EEC) No 1002/86 ("), stipulates that monetary compensatory amounts may be fixed in advance only if the export refund is fixed in advance ; whereas the absence of refunds for the meat in question means that this requirement cannot be met ; whereas for the sake of impartiality it should in this instance be suspended so that advance fixing of the monetary compensatory amounts can be permitted ;Whereas certain intervention agencies hold substantial stocks of boned intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question and it is appropriate therefore to offer this meat for sale in accordance with Commission Regulations (EEC) No 2539/84 and (EEC) No 2824/85 0 ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Regu ­ lation (EEC) No 1687/76 (12), as last amended by Regula ­ tion (EEC) No 2745/87 (13) ; whereas, however, Annex I of the said Regulation setting out the entries to be made in control copies should be expanded ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed in taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application for the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 520/87 (^ ; Whereas Regulation (EEC) No 2216/87 (14) should be repealed ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 48 , 17. 2. 1987, p. 1 . 0 OJ No L 238 , 6 . 9 . 1984, p. 13 . (4) OJ No L 170, 30 . 6 . 1987, p. 23 . (8) OJ No L 186, 6 . 7 . 1987, p. 3 . (') See page 15 of this Official Journal . O OJ No L 310, 21 . 11 . 1985, p. 22. (") OJ No L 93, 8 . 4. 1986, p. 8 . ( ,2) OJ No L 190, 14. 7. 1976, p. 1 . ( I3) OJ No L 264, 15 . 9 . 1987, p. 7 . H OJ No L 204, 25. 7. 1987, p. 55. 0 OJ No L 268 , 10 . 10 . 1985, p . 14 . (6) OJ No L 241 , 13 . 9 . 1980, p . 5 . o OJ No L 52, 21 . 2 . 1987, p . 13 . No L 268/20 Official Journal of the European Communities 19 . 9 . 87 HAS ADOPTED THIS REGULATION : Article 4 In the case of the meat referred to under 1 b), 2 b), 3 b), 4 b) and 5 b) in Annex I : (a) no export refund shall be granted, (b) note (7) in Part 3 of Annex I to Regulation (EEC) No 1956/87 shall apply, and (c) by way of derogation from Article 2 ( 1 ) of Regulation (EEC) No 3155/85 the monetary compensatory amount may be fixed in advance . In cases where use is made of the option specified at (c) :  the application for advance fixing must be lodged at the same time as the application for the export licece,  the application for advance fixing must be accompa ­ nied by the contract of sale,  the export licence may be used for intervention meat only,  section 18 (a) of the export licence shall carry the following entry in one of the Community languages : Article 1 1 . Part of the stocks of boned intervention beef held by the intervention agencies of Denmark, France, Germany, Ireland and the United Kingdom shall be sold . This meat shall be for export . Subject to the provisions of this Regulation , the sale shall take place in accordance with the provisions of Regula ­ tions (EEC) No 2539/84 and (EEC) No 2824/85 . The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale . 2 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 21 September 1987. 4. Particulars relating to the quantities and the places where the products are stored may be obtained by in ­ terested parties at the addresses given in Annex II .  Valido Ã ºnicamente para carnes de intervenciÃ ³n vendidas con arreglo al Reglamento (CEE) n ° 2791 /87  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 2791 /87  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkauf gemÃ ¤Ã  der Verordnung (EWG) Nr. 2791 /87  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã ¿Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2791 /87  Valid only for intervention meat sold under Regu ­ lation (EEC) No 2791 /87 Article 2 1 . The time limit for taking over meat of two months set in Article 6 of Regulation (EEC) No 2539/84 is extended to three months . 2 . The products specified in Article 1 must be exported within six months of the date on which they are taken over.  Seulement valable pour les viandes d intervention vendues sous rÃ ¨glement (CEE) n ° 2791 /87  Valido esclusivamente per carni di intervento vendute a norma del regolamento (CEE) n. 2791 /87  Uitsluitend geldig voor vlees uit de interventie ­ voorraden dat wordt verkocht in het kader van Verordening (EEG) nr. 2791 /87  Apenas valido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n? 2791 /87. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be 10 ECU per 100 kilo ­ grams. 2 . The security provided for at (a) of Article 5 (2) of Regulation (EEC) No 2539/84 shall be :  450 ECU per 100 kilograms of the meat referred to under 1 a), 2 a), 3 a), 4 a) and 5 a) in Annex I,  350 ECU per 100 kilograms of the meat referred to under 1 b), 2 b), 3 b), 4 b) and 5 b) in Annex I. Article 5 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item 36 and footnote are added :(') OJ No L 99 , 10 . 4. 1981 , p. 38 . 19 . 9 . 87 Official Journal of the European Communities No L 268/21 '36 Commission Regulation (EEC) No 2791 /87 of 18 September 1987 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (36). Article 6 Regulation (EEC) No 2216/87 is hereby repealed. Article 7 This Regulation shall enter into force on 21 September 1987.(36) OJ No L 268 , 19 . 9 . 1987, p . 19 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 268/22 Official Journal of the European Communities 19 . 9 . 87 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio minimo expresado en ECU por tonelada (') (2)  Mindstepriser i ECU/ton (') (2)  Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') (2)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ ECU Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') (2)  Minimum prices expressed in ECU per tonne (J) (2)  Prix minimaux exprimÃ ©s en Ã cus par tonne (') (2)  Prezzi minimi espressi in ECU per tonnellata (') (2)  Minimumprijzen uitgedrukt in Ecu per ton (') (2)  PreÃ §o mÃ ­nimo expresso em ECUs por tonelada (') (2) DANMARK 2. FRANCE 3 . IRELAND a) MÃ ¸rbrad med bimÃ ¸rbrad 6 200 a) Filet 6 200 a) Fillets 6 650 Filet med entrecÃ ´te Faux filet 2 800 Striploins 2 900 og tyndsteg 2 800 Tende de tranche 2 250 Insides 2 250 InderlÃ ¥r med kappe 2 250 Tranche grasse 2 250 Outsides 2 250 Tykstegsfilet med kappe 2 250 Rumsteak 2 150 Knuckles 2 250 Klump med kappe 2 250 EntrecÃ ´te 2 250 Rumps 2 250 YderlÃ ¥r med lÃ ¥rtunge 2 250 GÃ ®te Ã la noix 2 250 Cube rolls 2 350 b) Bryst og slag 1 125 b) Caisse B 1 125 b) Shins and shanks 1 125 Ãvrigt kÃ ¸d af forfjerdinger 1 125 Jarret 1 125 Shanks 1 125 Skank og muskel sammen Caisse C 1 125 Shins 1 125 hÃ ¦ngende 1 125 Boule de macreuse 1 125 Plates and flanks 1 125 Caisse A 1 125 Forequarters 1 125 Bavette 1 125 Flanks 1 125 Boule de gÃ ®te 1 125 Plates 1 125 Briskets 1 125 Shanks and/or shins 1 125 Flanks and/or plates 1 125 4. BUNDESREPUBLIK DEUTSCHLAND 5. UNITED KINGDOM a) Roastbeef 3 000 a) Fillets 6 300 Oberschalen 2 300 Striploins 2 900 Unterschalen 2 300 Topsides 2 250 Kugeln 2 300 Silversides 2 250 HÃ ¼ften 2 100 Thick flanks 2 250 b) DÃ ¼nnung 1 125 Rumps 2 250 Hesse 1 125 b) Hindquarter skirts 1 125 Kniekehlfleisch 1 125 Shins and shanks 1 125 Clod and sticking 1 125 ¢Ponies 1 125 Pony parts 1 125 Striploin flank-edge 1 125 Thin flanks 1 125 Forequarter flanks 1 125 Briskets 1 125 Foreribs 1 125 ( l ) En caso de que ios productos estÃ ©n almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n poseedor, estos precios se ajustarÃ ¡n con arreglo a lo dispuesto en el Reglamento (CEE) n ° 1805/77. ( ! ) I tilfÃ ¦lde , hvor varerne er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ± Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. ( l ) Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. 19 . 9 . 87 Official Journal of the European Communities No L 268/23 (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. 0 ) No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervengo detentor, estes preÃ §os serÃ £o ajustados conforme o disposto no Regulamento (CEE) n? 1805/77. (2) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2) Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2173/79. (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (2) Ces prix s entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (2) Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (2) Estes preÃ §os aplicam-se a peso liquido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 268/24 Official Journal of the European Communities 19 . 9 . 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 Kobenhavn K Tel . (On 92 70 00 . telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App . 772/773, Telex : 04 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33 , avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00 , tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302